Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 1 of 13



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

  MELISSA SUAZO and YESSICA
  ELOISA JIMENEZ CUEVAS, for themselves
  and on behalf of all of those similarly situated,

         Plaintiff,
                                                              Case No.
  v.

  MARGARITAS MEXICAN RESTAURANT,
  LLC, a Florida for Profit Corporation; and
  GLORIA SANCHEZ, individually,

        Defendants.
  _____________________________________/

         COLLECTIVE ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Plaintiffs, MELISSA SUAZO (“SUAZO”), and YESSICA ELOISA JIMENEZ

  CUEVAS (“JIMENEZ”) (collectively “Plaintiffs”), for themselves and on behalf of those

  similarly situated, by and through undersigned their counsel, file this Complaint against

  Defendants, MARGARITAS MEXICAN RESTAURANT, LLC, a Florida for Profit Corporation,

  and GLORIA SANCHEZ, Individually (collectively “Defendants”), and state as follows:

                                           INTRODUCTION

         1.      Congress designed the Fair Labor Standards Act of 1938 (“FLSA”) to remedy

  situations “detrimental to the maintenance of the minimum standard of living necessary for

  health, efficiency, and general well-being of workers.” 29 U.S.C. § 202(a).

         2.      To achieve its purposes, the FLSA requires three things. First, the FLSA requires

  payment of minimum wages. 29 U.S.C. § 206(a). Second, the FLSA requires overtime pay for a

  covered employer whose employees work in excess of forty (40) hours per workweek. 29 U.S.C.




                                                 1
Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 2 of 13



  § 207(a). And third, the FLSA establishes minimum recordkeeping requirements for covered

  employers. 29 U.S.C. § 211(c); 29 C.F.R. § 516.2(a)(7).

         3.      Plaintiffs allege pursuant to the FLSA, 29 U.S.C. § 216(b), that they are (i) entitled to

  unpaid wages from Defendants for overtime work for which they did not receive overtime premium

  pay, as required by law, (ii) entitled to unpaid wages from Defendants for work for which they did

  not receive minimum wages, as required by law, (iii) entitled to liquidated damages pursuant to the

  FLSA, 29 U.S.C. §§201 et seq.; and (iv) declaratory relief pursuant to 28 U.S.C. §2201.

                                   JURISDICTION AND VENUE

         4.      Jurisdiction in this Court is proper as the claims are brought pursuant to the FLSA,

  as amended (29 U.S.C. §201, et seq.) (“FLSA”) to: (i) obtain a judgment against Defendants as

  to liability; (ii) recover unpaid back wages; (iii) recover an additional equal amount as liquidated

  damages; and (iv) reasonable attorneys’ fees and costs.

         5.      The jurisdiction of the Court over this controversy is proper pursuant to 28 U.S.C.

  § 1331 as the FLSA claims arise under 29 U.S.C. §216(b).

         6.      Venue is proper as the acts and omissions giving rise to Plaintiffs’ claims occurred

  in Palm Beach County, Florida.

                                                   PARTIES

         7.      At all times material to this action, Plaintiff SUAZO was a resident of Palm Beach

  County, Florida.

         8.      At all times material to this action, Plaintiff JIMENEZ was a resident of Palm

  Beach County, Florida.

         9.      At all times material to this action, MARGARITAS MEXICAN RESTAURANT,

  LLC was, and continues to be, a Florida profit corporation. Further, at all times material to this



                                               2
Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 3 of 13



  action, MARGARITAS MEXICAN RESTAURANT, LLC was, and continues to be, engaged in

  business in Florida, with a principal place of business in Palm Beach County, Florida.

         10.     Upon information and belief, at all times material to this action, Defendant,

  GLORIA SANCHEZ was and continues to be a resident of Palm Beach County, Florida.

         11.     At all times material to this action, Defendant, GLORIA SANCHEZ regularly held

  and/or exercised the authority to hire and fire employees of MARGARITAS MEXICAN

  RESTAURANT, LLC.

         12.     At all times material to this action, Defendant, GLORIA SANCHEZ regularly held

  and/or exercised the authority to determine the work schedules for the employees of

  MARGARITAS MEXICAN RESTAURANT, LLC.

         13.     At all times material to this action, Defendant, GLORIA SANCHEZ regularly held

  and/or exercised the authority to determine the pay rates for the employees of MARGARITAS

  MEXICAN RESTAURANT, LLC.

         14.     At all times material to this action, Defendant, GLORIA SANCHEZ regularly held

  and/or exercised the authority to control the finances and operations of MARGARITAS

  MEXICAN RESTAURANT, LLC.

         15.     By virtue of having held and/or exercised the authority to: (i) hire and fire

  employees of MARGARITAS MEXICAN RESTAURANT, LLC; (ii) determine the work

  schedules for the employees of MARGARITAS MEXICAN RESTAURANT, LLC; (iii)

  determine the rates of pay for employees of MARGARITAS MEXICAN RESTAURANT, LLC;

  and (iv) control the finances and operations of MARGARITAS MEXICAN RESTAURANT,

  LLC, is an employer as defined by 29 U.S.C. §201 et. seq.

                                        FLSA COVERAGE



                                               3
Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 4 of 13



         16.     At all times material to this action, Plaintiffs were “employees” of Defendants

  within the meaning of the FLSA.

         17.     Plaintiff SUAZO’s consent to file this action pursuant to 29 U.S.C. §216(b) has

  been attached hereto as Exhibit A.

         18.     Plaintiff JIMENEZ’s consent to file this action pursuant to 29 U.S.C. §216(b) has

  been attached hereto as Exhibit B.

         19.     At all times material to this action, Defendants were Plaintiffs’ “employers” within

  the meaning of the FLSA.

         20.     At    all   times    material   hereto,   Defendant,   MARGARITAS       MEXICAN

   RESTAURANT, LLC, was, and continues to be, an “enterprise engaged in commerce” within

   the meaning of the FLSA by virtue of its routine utilization of supplies and materials that

   originated outside the state of Florida.

         21.     The supplies and materials that Defendants utilized to run its business previously

   traveled in interstate commerce.

         22.     At all times material to this action, Defendants had two (2) or more employees

  who regularly handled products and equipment, including alcoholic and non-alcoholic beverages,

  pots, and pans, which had previously moved through interstate commerce, during performance of

  their duties, including, inter alia equipment and supplies used directly in furtherance of

  Defendants’ commercial activity of running a restaurant.

         23.     Based upon information and belief, the annual gross revenue of Defendant

   MARGARITAS MEXICAN RESTAURANT, LLC was in excess of $500,000.00 per annum at

   all times relevant hereto.

         24.     At all times material hereto, Plaintiffs were “engaged in commerce” and were



                                                 4
Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 5 of 13



   subject to individual coverage of the FLSA, by virtue of their regular and recurrent handling of

   equipment that had previously traveled in interstate commerce.

         25.     At all times material hereto, the work performed by Plaintiffs were directly

   essential to the business performed by Defendants.

         26.     At   all   times   material   hereto,   Defendant     MARGARITAS          MEXICAN

   RESTAURANT, LLC was an enterprise covered by the FLSA.

                                      STATEMENT OF FACTS

         27.     Beginning on or about August 2019 through on or about October 2019,

  Defendants employed SUAZO as a non-exempt, hourly-paid server.

         28.     Beginning on or about January 2018 through on or about September 2019,

  Defendants employed JIMENEZ as a non-exempt, hourly-paid server.

          29.     Plaintiffs’ duties included serving and preparing food, serving alcohol, and

   cleaning.

          30.     Plaintiffs, for some or all of the relevant time period, were not paid an hourly

   wage based on the minimum wage for the work performed.

         31.       Plaintiffs and those similarly situated to them were/are entitled to at least the

  Federal minimum wage pursuant to §206(a) of the FLSA.

         32.       Plaintiffs and those similarly situated to them were/are entitled to the Florida

  minimum wage pursuant to §29 C.F.R §778.5.

          33.     Plaintiffs worked for Defendants in excess of forty (40) hours within one or more

   workweeks.

         34.      In one or more work weeks during their employment, Defendants failed to

  compensate Plaintiffs, at rate of one and one-half times their regular rate for all hours worked in



                                                5
Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 6 of 13



  excess of forty (40) hours in a single work week.

          35.    Plaintiffs should be compensated at the rate of one and one-half times their regular

  rate for those hours that they worked in excess of forty (40) hours per week, as required by the

  FLSA.

          36.    Defendants have violated Title 29 U.S. C. §206 from at least January 2018 and

  continuing through approximately October 2019, in that:

                      a.     Defendants failed to pay Plaintiffs, and those similarly situated,

                            proper minimum wage for all hours worked for Defendants as required

                            by the FLSA;

                      b.    No payments, or provisions for payment, have been made by

                            Defendants to properly compensate Plaintiffs, and those similarly

                            situated, at the applicable minimum wage for each hour worked as

                            provide by the FLSA; and

                      c.    Upon information and belief, Defendants have failed to maintain

                            proper time records as mandated by the FLSA.

          37.    Defendants have violated Title 29 U.S.C. § 207 from at least January 2018 and

  continuing through approximately October 2019, in that:

                 a.        Plaintiffs worked in excess of forty (40) hours during most weeks for the

                           period of his employment with Defendants;

                 b.        No payments, and/or provisions for payment, have been made by

                           Defendants to properly compensate Plaintiffs, and those similarly situated,

                           at the statutory rate of one and one-half times his regular rate for those

                           hours worked in excess of forty (40) hours per work week as provided by



                                                6
Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 7 of 13



                        the FLSA; and

                 c.     Defendants failed to maintain proper time records as mandated by the

                        FLSA.

         38.    In an effort to resolve these matters without litigation, on November 25, 2019,

  Plaintiffs contacted Defendants but never received a response, see Exhibit C.

                           COLLECTIVE ACTION ALLEGATIONS

         39.    As part of the regular business practices, Defendants have intentionally, willfully

  and repeatedly harmed Plaintiffs and Class Members by engaging in a pattern, practice, or policy

  of violating the FLSA on a class wide basis, as described above.

         40.    Although Defendants permitted and/or required Class Members to work in excess

  of forty (40) hours per workweek, Defendants denied them full compensation for their hours

  worked over forty.    Defendants have also denied them full compensation at the federally

  mandated minimum wage rate.

         41.     Class Members perform or have performed the same or similar work as Plaintiffs.

  In particular, Plaintiffs and Class Members all worked as servers under the same conditions and

  subject to the same violations of the FLSA.

         42.    Many Class Members regularly work or have worked in excess of forty (40) hours

  during a workweek.

         43.    Class Members are not exempt from receiving overtime pay and/or minimum

  wage at the federally mandated minimum wage rate under the FLSA.

         44.     As such, Class Members are similar to Plaintiffs in terms of job duties, pay

  structure, and/or the denial of overtime and minimum wage.




                                                7
Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 8 of 13



         45.     Defendants’ failure to pay overtime compensation and hours worked at the

  minimum wage rate required by the FLSA results from generally applicable policies or practices,

  and does not depend on the personal circumstances of the Class Members.

         46.     The experience of Plaintiffs, with respect to their pay, is typical of the experiences

  of Class Members.

         47.     The experience of Plaintiffs, with respect to their job duties, is typical of the

  experiences of Class Members.

         48.     The specific job titles or precise job responsibilities of each Class Member does

  not prevent collective treatment.

         49.     All Class Members, irrespective of their particular job requirements, are entitled to

  overtime compensation for hours worked in excess of forty during a workweek.

         50.     All Class Members, irrespective of their particular job requirements, are entitled to

  compensation for hours worked at the federally mandated minimum wage rate.

         51.     Although the exact amount of damages may vary among Class Members, the

  damages for Class Members can be easily calculated by a formula. The claims of all Class

  Members arise from a common nucleus of facts. Liability is based on a systematic course of

  wrongful conduct by Defendants that caused harm to all Class Members.

         52.     The Plaintiffs and the Class Members held the same job title: servers.

         53.     As such, the class of similarly situated Plaintiff is properly defined as follows:

         The FLSA Collective Members are all of Defendants’ current and former
         servers who worked at Margaritas Mexican Restaurant, LLC at any time
         during the three years before this Complaint was filed up to the present.

                                    COUNT I
                    RECOVERY OF MINIMUM WAGE COMPENSATION

         54.       Plaintiffs reincorporate and readopt all allegations contained within


                                                8
Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 9 of 13



  Paragraphs 1-53 above.

         55.          Plaintiffs, on behalf of themselves and those similarly situated, were entitled

  to be paid by Defendants the proper minimum wage for each hour worked per workweek.

         56.          Plaintiffs, on behalf of themselves and those similarly situated, were/are

  entitled to receive the applicable statutory Florida minimum wage rate for all hours worked

  during their employment with Defendants pursuant to 29 C.F.R. 29 U.S.C. § 778.5.

         57.          Plaintiffs, on behalf of themselves and those similarly situated, have not been

  paid the applicable wage for each hour worked during their employment.

         58.          As a direct and proximate result of Defendants’ deliberate nonpayment of

  wages, Plaintiffs, and those similarly situated, have been damaged in the loss of minimum

  wages, plus incurring reasonable attorneys’ fees and costs.

         59.     Defendants’ actions were willful and/or showed reckless disregard for the

  provisions of the FLSA as evidenced by its failure to compensate Plaintiffs minimum wage.

         60.          Defendants’ conduct was not in good faith, and Plaintiffs and those similarly

  situated are therefore entitled to liquidated damages.

         61.     Plaintiffs, and those similarly situated, are entitled to an award of reasonable

  attorney’s fees and costs pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiffs, on behalf of themselves and those similarly situated,

  respectfully request that judgment be entered in their favor against Defendants:

                 a.        An Order Certifying this case as a collective action in accordance with 29

                           U.S.C. §216(b) with respect to the claims set forth herein;

                 b.        An Order compelling Defendants to disclose the names and addresses of all

                           Class Members and permitting Plaintiffs to send notice of this action to all



                                                  9
Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 10 of 13



                           similarly situated individuals, including the publishing of notice in a

                           manner that is reasonably calculated to apprise the Class Members of their

                           right to join and participate in this lawsuit;

                   c.      Awarding Plaintiffs minimum wage compensation in the amount due to

                           them for Plaintiffs’ time worked while employed by Defendants;

                   d.      Awarding Plaintiffs liquidated damages in an amount equal to the

                           minimum wage award;

                   e.      Awarding Plaintiffs pre-judgment and/or post-judgment interest;

                   f.      Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

                           practices complained of herein are in violation of the minimum wage

                           provisions of the FLSA; Defendants failed to keep accurate time records;

                           Defendants have a legal duty to pay Plaintiffs minimum wages pursuant to

                           the FLSA; Defendants failed to prove a good faith defense; and Plaintiffs are

                           entitled to minimum wages, liquidated damages, and reasonable attorneys’

                           fees pursuant to the FLSA;

                   g.      An award of costs and expenses of this action together with reasonable

                           attorneys’ and expert fees; and

                   h.      Ordering any other further relief the Court deems just and proper.

                                        COUNT II
                        FAILURE TO PAY OVERTIME COMPENSATION IN
                                 VIOLATION OF 29 U.S.C. §207

           62.     Plaintiffs reincorporate and readopt all allegations contained within Paragraphs 1-

   53 as if fully set forth herein.

           63.     From at least January 2018, through October 2019, Plaintiffs, and those similarly



                                                   10
Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 11 of 13



   situated, worked in excess of the forty (40) hours per week for which Plaintiffs were not

   compensated at the statutory rate of one and one-half times Plaintiffs’ regular rate of pay.

          64.     Plaintiffs’ and those similarly situated, were, and are, entitled to be paid at the

   statutory rate of one and one-half times Plaintiffs’ regular rate of pay for those hours worked in

   excess of forty (40) hours.

          65.     At all times material hereto, Defendants failed and continue to fail, to maintain

   proper time records as mandated by the FLSA.

          66.     Defendants’ actions in this regard were willful and/or showed reckless disregard

   for the provisions of the FLSA as evidenced by its continued failure to compensate Plaintiff at the

   statutory rate of one and one-half times Plaintiffs’ regular rate of pay for the hours worked in

   excess of forty (40) hours per weeks when they knew, or should have known, such was, and is

   due.

          67.     Defendants have failed to properly disclose or apprise Plaintiffs of Plaintiffs’

   rights under the FLSA.

          68.     Due to the intentional, willful, and unlawful acts of the Defendants, Plaintiffs

   suffered and continued to suffer damages and lost compensation for time worked over forty (40)

   hours per week, plus liquidated damages.

          69.     Plaintiffs are entitled to an award of reasonable attorney’s fees and costs pursuant

   to 29 U.S.C. §216(b).

          WHEREFORE, Plaintiffs, on behalf of themselves and those similarly situated,

   respectfully requests that judgment be entered in their favor against Defendants:

                  a.       An Order Certifying this case as a collective action in accordance with 29

                           U.S.C. §216(b) with respect to the claims set forth herein;



                                                 11
Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 12 of 13



                b.      An Order compelling Defendants to disclose the names and addresses of all

                        Class Members and permitting Plaintiffs to send notice of this action to all

                        similarly situated individuals, including the publishing of notice in a

                        manner that is reasonably calculated to apprise the Class Members of their

                        right to join and participate in this lawsuit;

                c.      Awarding Plaintiffs overtime compensation in the amount due to them for

                        Plaintiffs’ time worked in excess of forty (40) hours per work week while

                        employed by Defendants;

                d.      Awarding Plaintiffs liquidated damages in an amount equal to the overtime

                        award;

                e.      Awarding Plaintiffs pre-judgment and/or post-judgment interest;

                f.      Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

                        practices complained of herein are in violation of the overtime wage

                        provisions of the FLSA; Defendants failed to keep accurate time records;

                        Defendants have a legal duty to pay Plaintiffs overtime wages pursuant to the

                        FLSA; Defendants failed to prove a good faith defense; and Plaintiffs are

                        entitled to overtime wages, liquidated damages, and reasonable attorneys’

                        fees pursuant to the FLSA;

                g.      An award of costs and expenses of this action together with reasonable

                        attorneys’ and expert fees; and

                h.      Ordering any other further relief the Court deems just and proper.

                                           JURY DEMAND

         Plaintiffs demand trial by jury on all issues so triable as a matter of right by jury.



                                                12
Case 9:19-cv-81685-XXXX Document 1 Entered on FLSD Docket 12/18/2019 Page 13 of 13



         Dated this 18th day of December, 2019.


                                            Respectfully Submitted,

                                            /s/ Natalie Staroschak
                                            Natalie Staroschak
                                            FL Bar No.: 116745
                                            MORGAN & MORGAN, P.A.
                                            8151 Peters Road
                                            Suite 4000
                                            Plantation, FL 33324
                                            Tel: 954-807-7759
                                            Fax: 954-807-7781
                                            E-mail: nstaroschak@forthepeople.com

                                            Trial Counsel for Plaintiffs




                                            13
